Exhibit 10.30

 

Second Amendment to Amended and Restated Credit Agreement

  

This Second Amendment to Amended and Restated Credit Agreement (herein, this
“Amendment”) is entered into as of October 12, 2019, among Global Medical REIT
L.P., a Delaware limited partnership (the “Borrower”), Global Medical REIT Inc.,
a Maryland corporation (the “Parent” or “Global Medical REIT”), as a Guarantor,
the other Guarantors party hereto, the Lenders party hereto, and BMO Harris Bank
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

 

Preliminary Statements

 

A.        Borrower, Parent, the other Guarantors party thereto, the Lenders
party thereto, and the Administrative Agent have heretofore entered into that
certain Amended and Restated Credit Agreement, dated as of August 7, 2018, as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of September 30, 2019 (such Credit Agreement being referred to herein as the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement, as
amended by this Amendment.

 

B.        Due to a scrivener’s error in Section 2.1(a) of the Credit Agreement,
Borrower, Administrative Agent and the Lenders have agreed to enter into this
Amendment to adjust the fees provided for therein.

 

C.        This Amendment shall constitute a Loan Document and these Preliminary
Statements shall be construed as part of this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.        Amendment to Credit Agreement.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, Section 2.1(a) of the Credit Agreement is hereby amended and restated to
read as follows:

 

         (a)        Revolving Credit Commitment Fee. The Borrower shall pay to
the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a commitment fee on the average daily Unused
Revolving Credit Commitments at a rate per annum equal to (x) 0.20% if the
average daily Unused Revolving Credit Commitments are less than or equal to 50%
of the Revolving Credit Commitments then in effect and (y) 0.25% if the average
daily Unused Revolving Credit Commitments are greater than 50% of the Revolving
Credit Commitments then in effect (in each case, computed on the basis of a year
of 360 days and the actual number of days elapsed) and determined based on the
average daily Unused Revolving Credit Commitments during such previous quarter.
Such commitment fee shall be payable quarterly in arrears on the last day of
each March, June, September, and December in each year (commencing September 30,
2018) and on the Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be calculated and paid
on the date of such termination. Any such commitment fee for the first quarter
ending after the Closing Date shall be prorated according to the number of days
this Agreement was in effect during such quarter.

 



 

 

 

Section 2.        Reaffirmation of Guaranties.

 

Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, and all of its obligations thereunder, as amended, remain in full force
and effect and (iii) reaffirms all of the terms, provisions, agreements and
covenants contained in its Guaranty. Each Guarantor agrees that its consent to
any further amendments or modifications to the Credit Agreement and other Loan
Documents shall not be required solely as a result of this acknowledgment and
consent having been obtained, except to the extent, if any, required by any
Guaranty.

 

Section 3.        Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

         3.1.        The Administrative Agent shall have received this Amendment
duly executed by the Borrower, each Guarantor, and the Lenders.

 

         3.2.        Legal matters incident to the execution and delivery of
this Amendment shall be reasonably satisfactory to the Administrative Agent and
its counsel.

 

Section 4.        Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each other Guarantor hereby represents
to the Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement, as amended by this Amendment, are and shall be and remain true
and correct in all material respects as of the date hereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (b) no Default or Event of Default
has occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.

 

Section 5.        Miscellaneous.

 

5.1.        Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

 



 -2- 

 

 

5.2.        The Borrower agrees to pay on demand all reasonable costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.

 

5.3.        This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
in electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment, and the rights
and duties of the parties hereto, shall be construed and determined in
accordance with the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations law of the State of New York) without
regard to conflicts of law principles that would require application of the laws
of another jurisdiction.

 

[Signature Pages Follow]

  

 -3- 

 

 

This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.

 

  Borrower:           Global Medical REIT L.P.           By:

Global Medical REIT GP, LLC,

a Delaware limited liability company,

its General Partner

 

      By:

Global Medical REIT Inc.,

a Maryland Corporation,

its Sole Member

 

                By: /s/ Jamie Barber       Name: Jamie Barber       Date:
Corporate Secretary and General Counsel  

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 

 

 

 



  Guarantors:               GLOBAL MEDICAL REIT INC.                         By
  /s/ Jamie Barber     Name: Jamie Barber     Title: Corporate Secretary and
General Counsel  

 

 



[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 

 

 

  

  GMR ALBERTVILLE, LLC   GMR ALTOONA, LLC   GMR AMARILLO, LLC   GMR ASHEVILLE,
LLC   GMR AURORA, LLC   GMR AUSTIN, LLC   GMR BANNOCKBURN, LLC   GMR BOUNTIFUL,
LLC   GMR BROCKPORT, LLC   GMR CAPE CORAL, LLC   GMR CARSON CITY, LLC   GMR
CHANDLER DOBSON, LLC   GMR CHANDLER PECOS I, LLC   GMR CHANDLER PECOS II, LLC  
GMR CHANDLER VAL VISTA I, LLC   GMR CINCINNATI BEECHMONT, LLC   GMR CLERMONT,
LLC   GMR CORONA, LLC   GMR DERBY, LLC   GMR EAST DALLAS HOSPITAL, LLC   GMR
EAST DALLAS LAND, LLC   GMR EAST ORANGE, LLC   GMR ELLIJAY, LLC   GMR FLOWER
MOUND, LLC   GMR FORT WORTH, LLC   GMR FREMONT, LLC   GMR GAINESVILLE, LLC   GMR
GERMANTOWN, LLC   GMR GREAT BEND, LLC   GMR LANSING JOLLY 3390, LLC   GMR
LANSING JOLLY 3400, LLC   GMR LANSING JOLLY PATIENT, LLC   GMR LAS CRUCES, LLC  
GMR LAS VEGAS, LLC   GMR LEE’S SUMMIT, LLC   GMR LEWISBURG, LLC   GMR LIVONIA,
LLC   GMR LUBBOCK, LLC   GMR MCALLEN, LLC

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

  

 

 

 





  GMR MECHANICSBURG, LLC   GMR MELBOURNE PINE, LLC   GMR MESA, LLC   GMR MOLINE,
LLC   GMR OKLAHOMA CITY, LLC   GMR OKLAHOMA NORTHWEST, LLC   GMR OMAHA, LLC  
GMR ORLANDO, LLC   GMR PRESCOTT, LLC   GMR READING, LLC   GMR SAINT GEORGE, LLC
  GMR SAN MARCOS, LLC   GMR SANDUSKY, LLC   GMR SHERMAN, LLC   GMR SOUTH BEND,
LLC   GMR SOUTHERN IL, LLC   GMR SOUTHERN IL SHILOH 1191, LLC   GMR SOUTHERN IL
SHILOH 1197, LLC   GMR SOUTHERN IL CARBONDALE, LLC   GMR SURPRISE, LLC   GMR
VERNON, LLC   GMR VERNON KEYNOTE, LLC   GMR WATERTOWN, LLC   GMR WYOMISSING, LLC
  GMR ZACHARY, LLC

 



  By:  

Global Medical REIT L.P.,

a Delaware limited partnership,

its Sole Member

 

      By:

Global Medical REIT GP, LLC,

a Delaware limited liability company,

its General Partner

 

        By:

Global Medical REIT Inc.,

a Maryland Corporation,

its Sole Member

 

                    By: /s/ Jamie Barber         Name: Jamie Barber        
Title: Corporate Secretary and General Counsel  

 



[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 



 

 

  

  Administrative Agent:               BMO Harris Bank N.A., as L/C Issuer and as
Administrative Agent                       By: /s/ Michael Kauffman       Name:
Michael Kauffman       Title: Managing Director                         Lenders:
              BMO Harris Bank N.A., as a Lender                         By: /s/
Michael Kauffman       Name: Michael Kauffman       Title: Managing Director  



 

 

 

 



  Citizens Bank, N.A.                 By /s/ Frank Kaplan       Name Frank
Kaplan       Title Vice President  

  

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 

 

 

 



  SunTrust Bank                 By /s/ Anton Brykalin       Name Anton Brykalin
      Title Vice President  

  

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]



 

 

 

 



  The Huntington National Bank                 By /s/ Eva McQuillen       Name
Eva McQuillen       Title Vice President  

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 



 

 

  



  Wells Fargo Bank, National Association                 By /s/ Darin Mullis    
  Name Darin Mullis       Title Managing Director  

 

  

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 

 

 

  

  Comerica Bank                 By /s/ Casey L. Stevenson       Name Casey L.
Stevenson       Title Vice President            



  



[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

  

 

 

 

  KeyBank National Association                 By /s/ Gregory W. Lane       Name
Gregory W. Lane       Title Senior Vice President  



  

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]

 

 

 

  



  Franklin Synergy Bank                         By /s/ Lisa Fletcher       Name
Lisa Fletcher       Title Senior Vice President  

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement
(Global Medical REIT L.P.)]



 



 

